The opinion was delivered
Per Curiam.
The appeal in this case was taken since February 1st, A. D. 1879, and is accordingly affected by the provisions of the act of December 19th, 1878. 16 Stat. 698. That act does not require the notice of appeal to be served upon the clerk, and as it assumes to prescribe the mode of appealing, as well as the time within which an' appeal may be taken, it must be regarded as having repealed the pre-existing provisions of law requiring such notices to be served upon the clerk. This repeal does not interfere with the provisions prescribing the mode by which its record on the appeal is to be prepared and transmitted to this court, as now prescribed by law and the rules of this court, except so far as specifically modified by the act in question. In Kibler v. McIlwaine, 12 S. C. 555, the appeal was taken before the day in which the act in question took effect, and accordingly the decree in that case is not applicable to the present question.
The motion to dismiss the appeal on the ground that notice of the appeal was not served upon the clerk, has been already denied.